DAUKSCH, JAMES C., Jr., Associate Judge.
This is here on a petition for writ of certiorari, petition for writ of mandamus and petition for writ of prohibition. As an aside, apparently petitioner wants to make sure we take jurisdiction by some means in order to grant relief and that is why the many petitions have reached us. We shall take jurisdiction, of the petition for writ of certiorari as has been the rule in reaching down to correct departures from the essential requirements of law in medical mediation matters. Cole v. Wallace, 354 So.2d 885 (Fla.4th DCA 1977). However we point to Florida Rule of Appellate Procedure 9.040(c) which says “If a party seeks an improper remedy, the cause shall be treated as if the proper remedy had been sought.”
This case is controlled by and is essentially indistinguishable from our case of Diggett v. Hon. Virgil B. Conkling, 368 So.2d 74, (Fla. 4th DCA 1979) and our ruling here must follow the one in Diggett.
The order setting the medical mediation hearing beyond the jurisdictional time limit is quashed and this cause is remanded for further proceedings.
WRIT OF CERTIORARI GRANTED.
BERANEK and LETTS, JJ., concur.